 1
 2
 3
 4
 5
 6
 7
 8                           UNITED STATES DISTRICT COURT
 9                          SOUTHERN DISTRICT OF CALIFORNIA
10
11   RAUL ARRELLANO,                                     Case No.: 16cv2412-CAB-DHB
12                                      Plaintiff,
                                                         ORDER DENYING MOTION “TO
13   v.                                                  KNOW IF PERMITTED TO
                                                         INCLUDE AS RELIEF FREEDOM
14   BLAHNIK,
                                                         FROM INCARCERATION” [Doc. No.
15                                    Defendant.         114]
16
17
           On August 2, 2019, Plaintiff filed a motion “to know if I can be permitted to
18
     include as relief freedom from incarceration and to be allowed to allege compensating
19
     money damages for wrongful incarceration” (“motion to know”). [Doc. No. 114.] The
20
     motion to know appears to be yet another motion for reconsideration of this Court’s order
21
     of August 17, 2017 (the “August 17 Order”) [Doc. No. 16.] For the reasons stated in the
22
     August 17 Order, as well as this Court’s order of September 8, 2017 [Doc. No. 21]
23
     denying Plaintiff’s first motion for reconsideration, the motion to know is DENIED.
24
                                           DISCUSSION
25
           Although the Federal Rules of Civil Procedure do not expressly authorize a motion
26
     for reconsideration, “(a) district court has the inherent power to reconsider and modify its
27
     interlocutory orders prior to the entry of judgment …” Posthearing Procedures, Cal.
28

                                                     1
                                                                                 16cv2412-CAB-DHB
 1   Prac. Guide Fed. Civ. Pro. Before Trial, Ch. 12-E, §12:158, quoting Smith v.
 2   Massachusetts, 543 US 462, 475 (2005). However, reconsideration is an “extraordinary
 3   remedy, to be used sparingly.” Absent highly unusual circumstances, a motion for
 4   reconsideration will not be granted “unless the district court is presented with newly
 5   discovered evidence, committed clear error, or if there is an intervening change in the
 6   controlling law.” Kona Enterprises, Inc. v. Estate of Bishop, 229 F3d 877, 890 (9th Cir.
 7   2000)(internal quotes omitted).
 8         First, Plaintiff’s motion to know is untimely. Civil Local Rule 7.1.i.2. Second,
 9   Plaintiff has not presented any newly discovered evidence, nor has he shown clear error
10   or an intervening change in the controlling law. Kona Enterprises, Inc., 229 F3d at 890.
11   Plaintiff continues to argue, as he did in the underlying motion to dismiss and in the first
12   motion for reconsideration, that he was prohibited from filing a habeas petition because
13   defendants allegedly stole his documents and, therefore, he should be allowed to seek
14   monetary damages for wrongful incarceration. [Doc. No. 114 at 2.] Again, as clearly set
15   forth in the August 17 Order, this Court has ruled that Plaintiff’s access-to-court claim is
16   barred by Heck v. Humphrey, 512 U.S. 477 (1994), to the extent that it seeks damages for
17   wrongful incarceration. [Doc. No. 16 at 8.] If Plaintiff disagrees with this Court’s ruling
18   then, after a final judgment in this case, Plaintiff is free to appeal the ruling on that issue.
19   In the meantime, this case will proceed pursuant to the August 17 Order.
20                                              CONCLUSION
21         For the reasons set forth above, the motion to know is DENIED.
22   Dated: August 5, 2019
23
24
25
26
27
28

                                                     2
                                                                                     16cv2412-CAB-DHB
